Title: To Thomas Jefferson from Gaspard Quinard, 20 October 1805
From: Quinard, Gaspard
To: Jefferson, Thomas


                  
                     En Bourgogne Beaune Le 20 8bre 1805ou cote d’Or
                  
                  Le Pere Parent Tonnelier Gourmet faubg. Bretonneux a Beaune, dont le fils, à qui vous aviez la Bonté de vouloir du Bien a Epousé ma petite Nièce, m’a Communique les Lettres que vous lui avec écrites dattées de Paris dans divers mois de l’année 1787, en 1788 et surtout dans le Courant de l’année 1789 pour luy demander des vins vieux surtout des vins blancs. Il paroit que vous avez ordonné surtout des vins blanc mursaut Cuvée Goutte d’or, ainsy que des Mont Rachet &c &c
                  Le papa Parent me Charge specialement de vous assurer de ses respects; & en Qualité de son Allié & un des plus fort propriétaire de vignobles des meilleurs Cantons de la Bourgogne, il m’a Engagé & il desireroit que, sous son auspice, vous fussiez dans le cas, ou Vos amis, de vous approvisioner de Quelques pieces 1er. choix de nos vins soit en vieux ou Nouvx.: C’est lui même qui, Depuis Quelqu’années soigne mes vins.
                  Si vous ou vos amis, vous vous décidez à en Essaier; Je vous avoüe que nous n’avons pas Récolté de vins depuis 1802 que je juge en Etat de soutenir le passage de la Mer, Excepté Quelques Cuvées predilection de Vosnes & Nuits 1803 mais le 1802 est plus solide, ainsy qu’en vin blanc.
                  Je prend La Liberté de vous donner inclus, la liste des prix des differents crûs et diverses années à quoi vous ajouterez 14 à 15 sols par Blles. pour frais de Blles. Caisses &ca ou vers 35 à 40 # par Queüe ou 2 pièces, pour frais de Rge. Pantalonage & doubles futailles, si vous les ordonnez En pieces.
                  Nous venons de Commencer Nos vendanges le 5 Ct. nous faisons autant de vins fins que L’année dre. & qui seront au moins aussi bons; mais Je crois que les vins de ces deux années abondantes, ne Convienent guère pour subir le Trajet de la mer, excepté qu’il ne se Trouve Cette année, Quélques Cuvées de prédilection; mais que nous ne pourions pas Envoier qu’après le Soutirage au Clair En mars. Les vins vieux en pièces ou en Blles. sont toujours les plus solides. Attendant Le plaisir de vos Nouvelles par L’honneur de votre Réponse. 
                  Nous avons L’honneur d’etre avec le plus profond Respect Pour Le pere Parent
                  
                     Gaspard Quinard
                     
                     Proprietaire faubg. St. nicolas à Beaune
                  
               